—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated April 13, 2000, as granted those branches of the defendants’ motion which were for partial summary judgment dismissing the causes of action asserted under Labor Law § 240 (1) and § 241 (6).
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff allegedly was injured when, while trimming tree limbs on the defendants’ property, a tree limb struck him and the ladder upon which he was standing, causing him to fall to the ground.
Tree trimming does not fall within the ambit of Labor Law coverage because a tree is not a building or a structure (see, Lombardi v Stout, 80 NY2d 290). Furthermore, the activity which the plaintiff was performing at the time of the accident constituted “routine maintenance in a non-construction, non-renovation context” (Gavin v Long Is. Light. Co., 255 AD2d 551, 552; see also, Serviss v Long Is. Light. Co., 226 AD2d 442). Accordingly, the Supreme Court properly dismissed those *577causes of action predicated upon violations of Labor Law §§ 240 (1) and 241 (6) (see, Gavin v Long Is. Light. Co., supra; see also, Jock v Fien, 80 NY2d 965; Yong Ju Kim v Herbert Constr. Co., 275 AD2d 709). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.